405 So. 2d 445 (1981)
Todd Edwin HYDE, Appellant,
v.
STATE of Florida, Appellee.
No. AC-26.
District Court of Appeal of Florida, First District.
October 14, 1981.
Rehearing Denied November 20, 1981.
Richard M. Powers, Flynn & Powers, Tallahassee, for appellant.
Jim Smith, Atty. Gen., and David P. Gauldin, Asst. Atty. Gen., Tallahassee, for appellee.
PER CURIAM.
On Hyde's appeal from a judgment of conviction entered on his nolo contendere plea, reserving the right to appeal the court's denial of his motion to suppress evidence of Hyde's field of growing marijuana *446 plants, we find the search did not offend Fourth Amendment standards and that the court properly denied the suppression motion. However, there being no available record showing that the nolo contendere plea was accepted by the court after the required inquiries to Hyde, Fla.R. Crim.P. 3.170(j), 3.172, Hyde was free to withdraw his plea and the court erred in failing to allow withdrawal. The judgment must be vacated and the case remanded for further proceedings.
REVERSED.
ROBERT P. SMITH, Jr., C.J., and McCORD and MILLS, JJ., concur.